EXHIBIT 10.08

 

SUMMARY OF DIRECTOR COMPENSATION BENEFITS

 

EFFECTIVE OCTOBER 1, 2005

 

CASH COMPENSATION

 

  1. Each director shall receive an annual retainer of $37,500.

 

  2. Directors who serve on the Compensation or Audit Committees will receive
and additional annual retainer of $20,000. Directors who serve on committees
other than the Compensation or Audit Committees will receive an additional
annual retainer of $10,000.

 

  3. Compensation and Audit Committee Chairpersons will receive an additional
annual retainer of $10,000. The additional annual retainer for Chairperson
positions on committees other than the Compensation or Audit Committees will be
$5,000.

 

  4. The Director who serves as the Lead Independent Director will receive an
additional retainer of $10,000 per quarter.

 

  5. There will be no meeting fees for director attendance of the five scheduled
Board meetings per year. For each Special Meeting of the Board called pursuant
to proper notice, in person or by telephone, beyond the five scheduled Board
meetings per year, each director in attendance will receive a meeting fee of
$2,000. There will be no meeting fees for any special committee meetings.

 

STOCK OPTIONS

 

  1. Upon election as a director, the director shall receive a stock option
grant of 25,000 shares (an “Initial Grant”) in accordance to the Company’s 1998
Directors Stock Option Plan (the “Directors Plan”).

 

  2. Each director will receive an annual refresh option grant of 12,500 shares
in accordance to the Directors Plan (a “Succeeding Grant”) on the anniversary of
the Initial grant (or most recent grant if such director did not receive an
Initial Grant), so long as such director has served continuously as a member of
the Board of Directors since the date of the Initial Grant (or most recent grant
if such director did not receive an Initial Grant).

 

  3. The exercise price of any option granted under the Directors Plan shall be
100% of the fair market value of the Company’s common stock on the date of
grant.

 

  4. All options granted under the Directors Plan will vest as to 6.25% of the
shares each quarter after the date of grant, provided the optionee continues as
a director or, if the Company so specifies in the grant, as a consultant of the
Company.